Title: From Thomas Jefferson to C. P. de Lasteyrie, 28 March 1807
From: Jefferson, Thomas
To: Lasteyrie, C. P. de


                        
                            Sir
                            
                            Washington Mar. 28. 07.
                        
                        
                            I return you my thanks for your two volumes on the subject of the Merino breed of
                                sheep, which have come safely to hand. no one sets higher value than I do, on whatever tends to promote those pursuits
                                which belong to Agricultural life, and among these, the improvement of the race of sheep is of principal importance;
                                for the information you have given on this subject we are all indebted to you. a considerable number of Merino sheep
                                were introduced from Spain into the US. about five years ago, & they are thriving well. it is 20. years since I
                                procured a ram of that breed, which has greatly improved my flock. we find not only that they yield more & finer
                                wool, but that the lambs are hardier, not half as many of them perishing young, as of the common kind. restrained by
                                indispensable occupations from reading, I have thought I could not dispose of your work for the general good, better
                                than by presenting it to the American Philosophical society, some of whose members we may hope may render the public
                                service of translating it. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    